Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 3/18/2022.
Claims 1-5 are pending. Claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. US 2007/0228381 A1 in view of Sato et al. US 2018/0284529 A1 (Sato).
In re claim 1, Yoshino discloses (e.g. FIGs. 1-8) a method for manufacturing a display panel, the method comprising: 
providing a sealing portion 18 between a first mother substrate 111 and a second mother substrate 112; 
forming a first display panel (FIG. 7A), which comprises a straight-lined edge (edge of first substrate 11 shown in FIG. 8A), by performing primary cutting and division on the first mother substrate 111 and the second mother substrate 112 (FIG. 7A, ¶ 61), wherein the primary cutting comprises forming a first cutting groove (formed by cutter wheel in FIG. 7A) along a first cut line 111a,111b (FIGs. 5-6) in the first mother substrate 111 and the second mother substrate 112; 
forming a second display panel (FIG. 7B-7C) by performing secondary cutting and division on the first display panel (¶ 62-63), wherein the secondary cutting comprises forming a second cutting groove (formed by cutter wheel in FIG. 7B) along a second cut line 112a,1112b (FIG. 1, FIG. 6) in a portion of the first display panel (from FIG. 7A) to remove an outer portion of the second cut line 112a,112b from the first display panel (separation at FIG. 7C),
wherein the first cutting groove (FIG. 7A) is formed with a predetermined depth of a lower side of the first mother substrate 111, and the second cutting groove (FIG. 7B) is formed with a predetermined depth of an upper side of the second mother substrate 112, and 
wherein each of the predetermined depths is less than an entire thickness defining the first and second mother substrates 111,112, respectively (¶ 61-64).
Yoshino teaches the second cut line 112a,112b are straight lines defining each display panel (FIG. 8A). Yoshino does not explicitly discloses further polishing an edge surface of the segmented display panel, wherein the shaped edge comprises a curved portion.
Sato discloses (e.g. FIG. 1) a display panel obtained by cutting mother substrate into rectangular pieces and has corners CN1,CN2,CN3,CN4 that are polished or cut into curved shape (¶ 63). Sato further discloses chamfering the curved corners CN1,CN2,CN3,CN4 to form inclined surfaces H11,H12,H22 along the curved edges (¶ 43-45, FIG. 3) wherein the chamfering can be performed by polishing (¶ 60). Sato teaches the chamfered curved corners prevent microcracks and microchipping at the edge of the display panel and improve strength (¶ 61,63). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further polish the edge surface of Yoshino’s cut display panel to form chamfered curved corners as taught by Sato such that strength of the display panel may be further improved by preventing microcracks and microchipping at the edges.

In re claim 2, Yoshino discloses wherein the first cut line 111a,111b (e.g. FIG. 5-6) is straight-lined. Sato teaches cutting the display panels to form curved corners. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention cut Yoshino’s display panel along second cut line that “includes a curved line” at the corners for forming curved corners as taught by Sato, such that cracks and chipping can be prevented. 

In re claim 3, Yoshino discloses (e.g. FIGs. 1-3, 5-6) wherein the first cut line 111a (FIGs. 5 & 7A) extends while overlapping an interior of the sealing portion 18a in a plan view, and the second cut line 112b (FIGs. 1 & 3) is spaced apart from the sealing portion 18 in a plan view.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino and Sato as applied to claim 1 above, and further in view of Miwa et al. US 2015/0110991 A1 (Miwa).
In re claim 4, Yoshino discloses (e.g. FIGs. 1-8) wherein the second display panel (FIGs. 7C & 8) comprises a first substrate 11,111 and a second substrate 12,112, which face each other and interpose the sealing portion 18a therebetween. Sato discloses (e.g. FIGs. 1 & 3) the forming the third display panel comprising a shaped edge (chamfered curved corner edge), by polishing (¶ 60) the edge surface of the second display panel comprises simultaneously polishing an edge surface of the first substrate 10 and an edge surface of the second substrate 20 (¶ 66,70).
Yoshino and Sato does not explicitly disclose an edge surface of the sealing portion is also simultaneously polished. 
Miwa discloses the edges of the display panel laminate may be chamfered into various shapes including simultaneously chamfering all layers in the laminated (e.g. FIGs. 5, 10) to minimize chipping (see FIG. 11, 187). See FIG. 29a-c
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to simultaneously polish the edge surface of the sealing portion as well as the first and second substrates to form a chamfered edge shape that desirably reduce chipping as taught by Miwa. 

In re claim 5, Sato discloses (e.g. FIGs. 3-4) wherein the forming the third display panel comprising a shaped edge H11,H12,H12, by polishing the edge surface of the second display panel comprises simultaneously polishing (¶ 66,70) further comprises: 
forming a first inclined surface H12 between a first main surface 10B of the first substrate 10 and the edge surface S10 of the first substrate 10; and 
forming a second inclined surface H22 between a second main surface 20B of the second substrate 20 and the edge surface S202 of the second substrate 20.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0153472 teaches (FIGs. 5-8) forming a cutting groove on a first substrate 110 and a cutting groove  on the second substrate 120, wherein the cutting grooves is less than the thickness of respective substrates.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815